TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00232-CR




                             Quentin Dwight Russell, Appellant

                                               v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF DALLAS COUNTY, 282ND JUDICIAL DISTRICT
       NO. F-9946986-TS, HONORABLE ROBERT DOHONEY, JUDGE PRESIDING




              Appellant Quentin Dwight Russell was placed on deferred adjudication community

supervision after pleading guilty to aggravated robbery. See Tex. Penal Code Ann. § 29.03 (West

1994). The district court later revoked supervision on the State’s motion, adjudged appellant

guilty, and assessed punishment at imprisonment for ten years.

              Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit, except for a reformable error in the judgment. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional

evaluation of the record demonstrating why there is no arguable reversible error. See also Penson

v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.

Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel’s brief was delivered to appellant, and appellant was advised of his right to examine the

appellate record and to file a pro se brief. No pro se brief has been filed.

               In his brief, counsel urges that the district court’s judgment erroneously states that

a $300 fine was imposed. The State concedes the error.

               We have reviewed the record and counsel’s brief and agree that reversible error is

not presented. The district court’s judgment is modified to reflect a punishment of imprisonment

for ten years, without a fine. As modified, the judgment of conviction is affirmed.




                                              __________________________________________

                                              J. Woodfin Jones, Justice

Before Justices Jones, Kidd and Yeakel

Modified and, as Modified, Affirmed

Filed: December 7, 2000

Do Not Publish




                                                 2